IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50907
                          Conference Calendar
                           __________________


JOE E. PERRYMAN,

                                       Plaintiff-Appellant,

versus

HARRY LEE HUDSPETH,
U.S. DISTRICT JUDGE, Chief
Judge,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-95-CV-840
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joe E. Perryman appeals the district court's dismissal of

his civil rights complaint as frivolous pursuant to 28 U.S.C.

§ 1915(d).     Although cast as a civil rights action against Judge

Hudspeth, Perryman's complaint is, in essence, an attempt to

relitigate the issue that Judge Prado was biased against him in

his previous lawsuits.    A § 1915(d) dismissal is appropriate when

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4
                           No. 95-50907
                                -2-

a party attempts to relitigate issues decided adversely in a

prior lawsuit.   See Wilson v. Lynaugh, 878 F.2d 846, 850 (5th

Cir.), cert. denied, 493 U.S. 969 (1989).

     Perryman's appeal is frivolous and is DISMISSED.    Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.

We caution Perryman that any additional frivolous appeals filed

by him will invite the imposition of sanctions.    To avoid

sanctions, Perryman is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.